Fernest Lejeune was charged in a bill of information with criminal neglect of his family in violation of Article 74 of the Criminal Code. The bill of information was filed in the Fourteenth Judicial District Court for the Parish of Calcasieu. Defendant filed an exception to the jurisdiction of the court on the ground that he was a resident of the Parish of Acadia and within the jurisdiction of the Fifteenth Judicial Court for that parish, and that therefore the Fourteenth Judicial District Court for the Parish of Calcasieu is without jurisdiction of his alleged offense. The trial judge overruled the plea, and defendant moved for and was granted a suspensive appeal to this Court.
Alleging that there is nothing in the record to show that this Court has appellate jurisdiction of the case at this time, the State has moved to dismiss the appeal.
The jurisdiction of this Court in criminal cases is restricted to those cases in which the penalty of death or imprisonment at hard labor may be imposed, or where a fine exceeding $300 or imprisonment exceeding six months has been actually imposed. Constitution, Article 7, sec. 10.
A conviction in this case can not result in a sentence of death or imprisonment at hard labor and, as the case has not yet been tried on the merits, no fine exceeding $300 nor imprisonment exceeding six months has actually been imposed. It therefore follows that this Court is without jurisdiction to pass on the question *Page 710 
involved in defendant's appeal. State v. King, 167 La. 350,119 So. 252.
For the reasons assigned, the appeal is dismissed.
O'NIELL, C.J., takes no part.
ODOM, J., absent.